--------------------------------------------------------------------------------

Exhibit 10.1



PDS BIOTECHNOLOGY CORPORATION


2019 INDUCEMENT PLAN


SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS


The name of the plan is the PDS Biotechnology Corporation 2019 Inducement Plan
(the “Plan”). The purpose of the Plan is to provide non-qualified stock options
to individuals not previously employees or Non-Employee Directors of PDS
Biotechnology Company (the “Company”) (or following such individuals’ bona fide
period of non-employment with the Company), as an inducement material to the
individuals’ entry into employment with the Company within the meaning of Rule
5635(c)(4) of the NASDAQ Listing Rules. It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.


The following terms shall be defined as set forth below:


“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.


“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.


“Board” means the Board of Directors of the Company.


“Change of Control” means, unless otherwise provided in an Option Award
Agreement:


(a) the acquisition in one or more transactions (whether by purchase, merger or
otherwise) by any "Person" (as such term is used for purposes of Section 13(d)
or Section 14(d) of the Exchange Act, but excluding, for this purpose, (i) the
Company or its Subsidiaries, (ii) any employee benefit plan of the Company or
its Subsidiaries, (iii) an entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) of "Beneficial Ownership" (within the meaning
of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company's then outstanding voting securities (the
"Voting Securities");


(b) a change in the composition of the Board such that the individuals who as of
any date constitute the Board (the "Incumbent Board") cease to constitute a
majority of the Board at any time during the 24-month period immediately
following such date; provided, however, that if the election, or nomination for
election by the Company's shareholders, of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, and provided further that any
reductions in the size of the Board that are instituted voluntarily by the
Incumbent Board shall not constitute a Change of Control, and after any such
reduction the "Incumbent Board" shall mean the Board as so reduced;


(c) a complete liquidation or dissolution of the Company; or


(d) the sale of all or substantially all of the Company's and its Subsidiaries'
assets (determined on a consolidated basis), other than to a Person terminated
for “Cause” as defined in the Option Award Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.


 “Effective Date” means June 17, 2019.


“Eligible Individual” means any individual who was not previously an employee or
a Non-Employee Director of the Company or any of its Subsidiaries (or who has
had a bona fide period of non-employment with the Company and its Subsidiaries)
who is hired by the Company or one of its Subsidiaries.


1

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


“Fair Market Value” of the Stock means, on any given date (i) if the shares of
Common Stock are then listed on a national securities exchange, including the
Nasdaq Global Select Market ("NASDAQ"), the closing sales price per share of
Common Stock on the exchange for such date, or if no sale was made on such date
on the exchange, on the last preceding day on which a sale occurred; (ii) if
shares of Common Stock are not then listed on a national securities exchange but
are then quoted on another stock quotation system, the closing price for the
shares of Common Stock as quoted on such quotation system on such date, or if no
sale was made on such date on such quotation system, on the last preceding day
on which a sale was made; or (iii) if (i) and (ii) do not apply, such value as
the Committee in its discretion may in good faith determine in accordance with
Section 409A of the Code and the regulations thereunder (and, with respect to
Incentive Stock Options, in accordance with Section 422 of the Code and the
regulations thereunder.


“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.


“Non-Qualified Stock Option” means a stock option that is not intended to be, or
does not satisfy all requirements to be, an “incentive stock option” under
Section 422 of the Code.


“Option Award Agreement” means a written or electronic document setting forth
the terms and provisions applicable to a Non-Qualified Stock Option granted
under the Plan. Each Option Award Agreement is subject to the terms and
conditions of the Plan.


 “Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.


“Stock” means the common stock of the Company, par value $0.00033 per share,
subject to adjustments pursuant to Section 3.


“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.


SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO
SELECT GRANTEES AND DETERMINE NON-QUALIFIED STOCK OPTIONS


(a) Administration of Plan. The Plan shall be administered by the Administrator.


(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Non-Qualified Stock Options consistent with the terms of the
Plan, including the power and authority:


(i) to select the individuals to whom Non-Qualified Stock Options may from time
to time be granted;


(ii) to determine the time or times of grant;


(iii) to determine the number of shares of Stock to be covered by Non-Qualified
Stock Options;


(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of
Non-Qualified Stock Options, which terms and conditions may differ among
individual Non-Qualified Stock Options and grantees, and to approve the form of
Option Award Agreements;


(v) to determine the exercise price shares of Stock to be covered by
Non-Qualified Stock Options;


(vi) to accelerate at any time the exercisability or vesting of all or any
portion of Non-Qualified Stock Options;


(vii) subject to the provisions of Section 5(b), to extend at any time the
period in which a Non-Qualified Stock Option may be exercised; and


2

--------------------------------------------------------------------------------

(viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Non-Qualified Stock Option (including related written instruments); to make
all determinations it deems advisable for the administration of the Plan; to
decide all disputes arising in connection with the Plan; and to otherwise
supervise the administration of the Plan.   Provided, however, that the
Administrator shall be prohibited from effecting a repricing of any outstanding
Non-Qualified Stock Options without shareholder approval


All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company, its Subsidiaries, Plan grantees, and persons
claiming rights from or through Plan grantees and shareholders of the Company.


(c) Option Award Agreement. Non-Qualified Stock Options under the Plan shall be
evidenced by Option Award Agreements that set forth the terms, conditions and
limitations for each Option which may include, without limitation, the term of a
Non-Qualified Stock Option and the provisions applicable in the event employment
or service terminates.


(d) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.


SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION


(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 200,000 shares (the “Initial Limit”),
subject to adjustment as provided in Section 3(b). For purposes of this
limitation, the shares of Stock underlying any Non-Qualified Stock Options that
are forfeited, canceled, held back upon exercise of a Non-Qualified Stock Option
or settlement of a Non-Qualified Stock Option to cover the exercise price or tax
withholding, reacquired by the Company prior to vesting, satisfied without the
issuance of Stock or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock available for issuance under the Plan. In the
event the Company repurchases shares of Stock on the open market, such shares
shall not be added to the shares of Stock available for issuance under the Plan.
The shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company.


(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to any then outstanding Non-Qualified Stock Options
under the Plan, and (iii) the exercise price for each share subject to any then
outstanding Non-Qualified Stock Options, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Non-Qualified Stock
Options) as to which such Non-Qualified Stock Options remain exercisable. The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Non-Qualified Stock Options and the
exercise price and the terms of outstanding Non-Qualified Stock Options to take
into consideration cash dividends paid other than in the ordinary course or any
other extraordinary corporate event. The adjustment by the Administrator shall
be final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.


3

--------------------------------------------------------------------------------

(c) Mergers and Other Transactions. Except as the Administrator may otherwise
specify with respect to particular Non-Qualified Stock Options in the relevant
Option Award Agreement, upon the occurrence of a Change in Control, the
Administrator, in its discretion, may take one or more of the following actions
with respect to Non-Qualified Stock Options that are outstanding as of such
Change in Control: (a) cancel any outstanding Non-Qualified Stock Options in
exchange for a cash payment in an amount equal to the excess, if any, of the
Fair Market Value of the Stock underlying the unexercised portion of the
Non-Qualified Stock Option as of the date of the Change in Control over the
exercise price or grant price, as the case may be, of such portion, provided
that any Non-Qualified Stock Option with an exercise price or grant price, as
the case may be, that equals or exceeds the Fair Market Value of the Stock on
the date of such Change in Control shall be cancelled with no payment due the
Plan grantee; (b) terminate any Non-Qualified Stock Option, effectively
immediately prior to the Change in Control, provided that the Company provides
the Plan grantee an opportunity to exercise such Non-Qualified Stock Option
within a specified period following the Plan grantee's receipt of a written
notice of such Change in Control and the Company's intention to terminate such
Non-Qualified Stock Options, effective immediately prior to such Change in
Control; (c) require the successor or acquiring company (or its parents or
subsidiaries), following a Change in Control, to assume any outstanding
Non-Qualified Stock Option and to substitute such Non-Qualified Stock Option
with awards involving the common equity securities of such company on terms and
conditions necessary to preserve the rights of Plan grantees with respect to
such Non-Qualified Stock Options or (e) take such other actions as the Committee
believes may be appropriate.


 (d) Substitute Non-Qualified Stock Options. The Administrator may grant
Non-Qualified Stock Options under the Plan in substitution for stock and stock
based awards held by employees, directors or other key persons of another
corporation in connection with the merger or consolidation of the employing
corporation with the Company or a Subsidiary or the acquisition by the Company
or a Subsidiary of property or stock of the employing corporation. The
Administrator may direct that the substitute awards be granted on such terms and
conditions as the Administrator considers appropriate in the circumstances. Any
substitute Non-Qualified Stock Options granted under the Plan shall not count
against the share limitation set forth in Section 3(a).


SECTION 4. ELIGIBILITY


Grantees under the Plan will be such Eligible Individuals as are selected from
time to time by the Administrator in its sole discretion.


SECTION 5. NON-QUALIFIED STOCK OPTIONS


Any Non-Qualified Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve.


Non-Qualified Stock Options granted pursuant to this Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.


(a) Exercise Price. The exercise price per share for the Stock covered by a
Non-Qualified Stock Option shall be determined by the Administrator at the time
of grant but shall not be less than 100 percent of the Fair Market Value on the
date of grant.


(b) Option Term. The term of each Non-Qualified Stock Options shall be fixed by
the Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.


(c) Exercisability; Rights of a Stockholder. Non-Qualified Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date. The
Administrator may at any time accelerate the exercisability of all or any
portion of any Non-Qualified Stock Option. A grantee shall have the rights of a
stockholder only as to shares acquired upon the exercise of a Non-Qualified
Stock Option and not as to unexercised Non-Qualified Stock Options.


4

--------------------------------------------------------------------------------

(d) Method of Exercise. Each Option Award Agreement with respect to a
Non-Qualified Stock Option shall specify the time or times at which an
Non-Qualified Stock Option may be exercised in whole or in part and the terms
and conditions applicable thereto, including (i) a vesting schedule (ii) whether
the exercise price for a Non-Qualified Stock Option shall be paid in cash, with
shares of Stock, with any combination of cash and shares of Stock, or with other
legal consideration that the Administrator may deem appropriate, (iii) the
methods of payment, which may include payment through cashless and net exercise
arrangements, to the extent permitted by applicable law and (iv) the methods by
which, or the time or times at which, Stock will be delivered or deemed to be
delivered to Plan grantee upon the exercise of such Non-Qualified Stock Option.
Payment of the exercise price shall in all events be made within three days
after the date of exercise of an Option. With respect to any Plan grantee who is
subject to Section 16 of the Exchange Act, such Plan grantee may direct the
Company to reduce the number of shares that would otherwise be deliverable upon
the exercise of his or her Non-Qualified Stock Option having a Fair Market Value
on the date of exercise equal to the exercise price of the portion of the
Non-Qualified Stock Option then being exercised.


SECTION 6. TRANSFERABILITY


(a) Transferability. Except as provided in Section 6(b) below, during a
grantee’s lifetime, his or her Non-Qualified Stock Options shall be exercisable
only by the grantee, or by the grantee’s legal representative or guardian in the
event of the grantee’s incapacity. No Non-Qualified Stock Options shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order. No Non-Qualified Stock Options shall be subject, in
whole or in part, to attachment, execution, or levy of any kind, and any
purported transfer in violation hereof shall be null and void.


(b) Administrator Action. Notwithstanding Section 6(a), the Administrator, in
its discretion, may provide either in the Option Award Agreement regarding a
given Non-Qualified Stock Option or by subsequent written approval that the
grantee may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Non-Qualified Stock Option.
In no event may a Non-Qualified Stock Option be transferred by a grantee for
value.


(c) Family Member. For purposes of Section 6(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust for the benefit of such family members and to
partnerships in which such family members are the only partners (any vesting
conditions shall be unaffected by such transfer).


(d) Designation of Beneficiary. Each grantee to whom a Non-Qualified Stock
Option has been made under the Plan may designate a beneficiary or beneficiaries
to exercise any Non-Qualified Stock Option or receive any payment under any
Non-Qualified Stock Option payable on or after the grantee’s death. Any such
designation shall be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.


SECTION 7. TAX WITHHOLDING


(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of a Non-Qualified Stock Option or of any Stock or other amounts
received thereunder first becomes includable in the gross income of the grantee
for Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee. The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.


(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Non-Qualified Stock Option a number
of shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.


5

--------------------------------------------------------------------------------

SECTION 8. SECTION 409A AWARDS


To the extent that any Non-Qualified Stock Option is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A (a “409A
Award”), the Non-Qualified Stock Option shall be subject to such additional
rules and requirements as specified by the Administrator from time to time in
order to comply with Section 409A. In this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of Section
409A) to a grantee who is then considered a “specified employee” (within the
meaning of Section 409A), then no such payment shall be made prior to the date
that is the earlier of (i) six months and one day after the grantee’s separation
from service, or (ii) the grantee’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. Further, the settlement
of any such Non-Qualified Stock Option may not be accelerated except to the
extent permitted by Section 409A.


SECTION 9. TRANSFER, LEAVE OF ABSENCE, ETC.


For purposes of the Plan, the following events shall not be deemed a termination
of employment:


(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or


(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.


SECTION 10. AMENDMENTS AND TERMINATION


The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Non-Qualified Stock Option for
the purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Non-Qualified
Stock Option without the holder’s consent. Except as provided in Section 3(c) or
3(d), without prior stockholder approval, in no event may the Administrator
exercise its discretion to reduce the exercise price of outstanding
Non-Qualified Stock Options or effect repricing through cancellation and
re-grants or cancellation of Non-Qualified Stock Options in exchange for cash.
To the extent required under the rules of any securities exchange or market
system on which the Stock is listed, Plan amendments shall be subject to
approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 10 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).


SECTION 11. STATUS OF PLAN


With respect to the portion of any Non-Qualified Stock Option that has not been
exercised and any payments in cash, Stock or other consideration not received by
a grantee, a grantee shall have no rights greater than those of a general
creditor of the Company unless the Administrator shall otherwise expressly
determine in connection with any Non-Qualified Stock Option or Non-Qualified
Stock Options. In its sole discretion, the Administrator may authorize the
creation of trusts or other arrangements to meet the Company’s obligations to
deliver Stock or make payments with respect to Non-Qualified Stock Options
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the foregoing sentence.


SECTION 12. GENERAL PROVISIONS


(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to a Non-Qualified Stock Option to represent to and agree with the
Company in writing that such person is acquiring the shares without a view to
distribution thereof.


6

--------------------------------------------------------------------------------

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company provides electronic evidence of book entry (or
stock certificates) to any grantee. Uncertificated Stock shall be deemed
delivered for all purposes when the Company or a Stock transfer agent of the
Company shall have given to the grantee by electronic mail (with proof of
receipt), notice of issuance and recorded the issuance in its records (which may
include electronic “book entry” records). Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Non-Qualified Stock
Option, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Administrator may
require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or requirements.
The Administrator shall have the right to require any individual to comply with
any timing or other restrictions with respect to the settlement or exercise of
any Non-Qualified Stock Option, including a window-period limitation, as may be
imposed in the discretion of the Administrator.


(c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 12(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with a Non-Qualified Stock Option, notwithstanding the exercise of a
Non-Qualified Stock Option or any other action by the grantee with respect to a
Non-Qualified Stock Option.


(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Non-Qualified Stock Options do not confer upon any employee any
right to continued employment with the Company or any Subsidiary.


(e) Trading Policy Restrictions. Option exercises and other Non-Qualified Stock
Options under the Plan shall be subject to the Company’s insider trading
policies and procedures, as in effect from time to time.


(f) Company Documents and Policies. This Plan and all Non-Qualified Stock
Options granted hereunder are subject to the corporate articles and by-laws of
the Company, as they may be amended from time to time, and all other Company
policies duly adopted by the Board or the Administrator and as in effect from
time to time regarding the acquisition, ownership or sale of Stock by employees,
including without limitation policies intended to limit the potential for
insider trading and to avoid or recover compensation payable or paid on the
basis of inaccurate financial results or statements, employee conduct, and other
similar events.


SECTION 13. EFFECTIVE DATE OF PLAN


This Plan shall become effective upon the Effective Date.


SECTION 14. GOVERNING LAW


This Plan and all Non-Qualified Stock Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.




7

--------------------------------------------------------------------------------